THE THIRTEENTH COURT OF APPEALS

                                   13-14-00408-CV


                 One (1) 2005 Chrysler 300, VIN #2C3JA63H110940
                                         v.
                                The State of Texas


                                   On Appeal from the
                     105th District Court of Kenedy County, Texas
                              Trial Cause No. 13-CV-017


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.



September 11, 2014